Citation Nr: 0011658	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  93-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
secondary to a service-connected disorder of the lower 
extremities.

2.  Entitlement to an increased disability rating for scars 
of the right wrist due to a gunshot wound, with nerve 
involvement, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claims for a 
rating in excess of 10 percent for his service-connected for 
scars of the right wrist due to a gunshot wound, with nerve 
involvement, and a rating in excess of 10 percent for his 
service-connected PTSD, and from an RO rating decision in 
July 1992, which determined that new and material evidence 
had not been submitted sufficient to reopen his claim for 
service connection for a back disorder secondary to a 
service-connected disorder of the lower extremities.  The 
veteran filed a timely appeal to these adverse 
determinations.  The veteran's claims file was subsequently 
transferred to the Baltimore, Maryland RO, and, most 
recently, to the Detroit, Michigan RO.

When this matter was previously before the Board in October 
1994 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claims, consisting of the following:  a lengthy statement 
from the veteran dated in October 1999; a page of 
prescription drug information reportedly reflecting drugs 
provided to a friend and fellow veteran of the appellant in 
April 1999; and videotaped recordings of two films relating 
to war.  This Board further notes that this evidence was 
received in November and December 1999, more than 90 days 
following the mailing of notice to the appellant that his 
appeal had been certified and transferred to the Board, and 
is thus untimely, absent a showing of good cause for the 
delay in submission.  38 C.F.R. § 20.1304(b).  The Board 
finds that no good cause for this delay has been shown or, 
indeed, alleged by the veteran or his representative.  In any 
event, this evidence does not appear to be directly relevant 
to any of the veteran's claims currently on appeal before the 
Board.  Therefore, the Board finds that consideration of the 
veteran's claim is proper at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a May 1987 rating decision, the RO originally denied 
the veteran's claim for service connection for a back 
disorder secondary to a service-connected disorder of the 
lower extremities; this decision was not appealed.

3.  The evidence received since the time of the RO's May 1987 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The veteran has not presented competent evidence that his 
current back disorder was caused or aggravated by his 
service-connected disability of the lower extremities.

5.  The veteran's scars of the right wrist due to a gunshot 
wound, with nerve involvement, are currently manifested by 
full functioning of the right hand, with normal alignment, 
good grip strength, normal sensation, and no swelling, 
deformity, muscle atrophy, or tendon or nerve involvement, 
but with mild scar adhesions resulting in slight limitation 
of motion and ulnar deviation.

6.  The evidence indicates that the veteran is unemployable 
due to his PTSD.


CONCLUSIONS OF LAW

1.  The May 1987 RO rating decision which denied service 
connection for a back disorder secondary to a service-
connected disorder of the lower extremities is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (1999).

2.  The evidence received since the May 1987 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for a back 
disorder secondary to a service-connected disorder of the 
lower extremities is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The schedular criteria for a rating in excess of 10 
percent for the veteran's scars of the right wrist due to a 
gunshot wound, with nerve involvement, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Code 5211 (1999).

5.  The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

In a May 1987 rating decision, the RO initially denied the 
veteran's claim for service connection for a back disorder 
secondary to his service-connected leg injuries, on the basis 
that the service medical records failed to show that the 
veteran had been diagnosed with or treated for a back 
disorder while in service, and that the sole post-service 
diagnosis relating to his back, i.e., the diagnosis of a 
history of low back pain and low back derangement, status 
post trauma, rendered at the time of a VA examination in 
March 1986, did not relate this disorder to his service-
connected conditions of the lower extremities. 

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in June 1987.  However, no 
appeal was filed within one year of notification of the May 
1987 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final May 1987 decision 
includes the report of a VA examination conducted in October 
1990.  Although an examination of the veteran's 
musculoskeletal system at that time revealed significant 
problems with the veteran's left shoulder and both legs, no 
findings regarding any back problems were noted, and no 
diagnoses of any back problems were rendered.  However, x-
rays taken in conjunction with this examination revealed 
scoliosis and degenerative changes of the lumbar spine.  

In February 1992, the veteran again underwent a VA 
examination.  At that time, the veteran complained of back 
pain, but no relevant findings or diagnoses were rendered.

Also relevant is the report of an orthopedic examination 
conducted in June 1992 by Robert O. Kan, M.D., a physician in 
private practice.  At the time of this examination, the 
examiner noted that the veteran used a cane and wore a 
lumbosacral support.  The veteran complained of constant, 
significant low back pain with some radiation to the right 
lower extremity.  Examination of the spine revealed limited, 
painful motion and tenderness to palpation.  However, the 
examiner did not render a diagnosis of a back disorder.

In October 1994, the Board remanded the veteran's case for 
further development.  Specifically, the RO was asked to, 
among other things, schedule the veteran for an orthopedic 
examination to determine the nature and extent of any current 
back disabilities.  The examiner was also requested to offer 
an opinion concerning "whether it is at least as likely as 
not that any currently manifested back disability exists as a 
primary disorder or is due to a service-connected disability 
of either lower extremity."  

Therefore, in June 1997 the veteran underwent a VA spine 
examination.  At that time, the veteran reported having 
suffered severe injuries and wounds to both legs in 1953, 
when a grenade exploded near him.  He stated that he also 
"stretched his back" due to the war wounds.  Clinical 
examination again revealed a limited range of motion, and a 
forward list of the trunk.  X-rays of the lumbosacral spine 
showed gross degenerative disc disease with scoliosis and 
convexity on the right side.  The examiner diagnosed status 
post soft tissue injuries, both legs, and gross degenerative 
disc disease of the lumbar spine, with scoliosis.  In 
response to the Board's opinion request, the examiner 
commented that while the veteran had sustained soft tissue 
injuries to both legs as a result of a grenade explosion, 
which required multiple surgeries, the legs were stable at 
present, with no evidence of bone fractures.  He then 
continued as follows:  "[the veteran] also manifests severe 
degenerative disc disease of the lumbosacral spine with 
scoliosis and it is my opinion that the degenerative lumbar 
disc disease is not secondary to lower legs service connected 
injury.  It is also my opinion that the lumbar spine 
condition is primary and it has not been aggravated by his 
leg injuries."  The examiner noted that he had reviewed the 
veteran's claims file in preparing this report.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
back disorder secondary to a service-connected disorder of 
the lower extremities is reopened.

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  However, the first step in this analysis is to 
determine whether the veteran has presented a well-grounded 
claim for service connection.  In this regard, the veteran 
bears the burden of submitting sufficient evidence to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  Simply stated, a well-grounded 
claim must be plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of this evidence reveals that the veteran clearly 
suffers from a current low back disorder.  However, the there 
is no medical evidence which indicates that this low back 
disorder was in any way caused or worsened by his service-
connected leg disorder.  On the contrary, the only medical 
opinion which addressed the issue of the etiology of the 
veteran's back disorder, i.e., the opinion by the VA 
physician rendered following the June 1997 examination, 
specifically stated that the veteran's back disorder was not 
secondary to his service-connected leg disorder and, 
furthermore, was not aggravated thereby.

The Board has considered the veteran's contention, as set 
forth at the time of a hearing before an RO hearing officer 
in January 1992 and at the time of a hearing before the 
undersigned Board Member in June 1999, to the effect that his 
leg injuries have caused a shortening of his left leg and an 
uneven gait, which, in turn, has led to back problems.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his current back 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  Thus, the 
Board finds that the veteran's contention that his current 
back disorder is related to postural changes caused by his 
leg injuries cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a back disorder secondary to a service-
connected disorder of the lower extremities, and the claim 
must be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In reaching this decision, it is acknowledged that in its 
October 1994 remand the Board implicitly found that new and 
material evidence had been submitted to reopen the veteran's 
claim, and, furthermore, stated that the veteran's claim was 
well-grounded.  However, upon further consideration, the 
Board has concluded that while the newly-submitted evidence 
is indeed new and material, it is insufficient to well-ground 
the veteran's claim.  Based on a review of the evidence, the 
Board finds that the veteran's claim is not well grounded at 
this time.

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a back disorder secondary to a service-
connected disorder of the lower extremities.  Although the 
veteran testified at the time of his June 1999 hearing before 
the undersigned Board Member that one physician, an Admiral 
Wate, told him five years earlier that his back problems were 
due to his leg problems, he stated that this had never been 
put into writing.  Furthermore, at the veteran's request, the 
record was held open for an additional period of 30 days to 
allow the veteran to attempt to procure such a written 
opinion from Dr. Wate, but to date no such opinion has been 
received by VA.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


II.  Increased rating claims

The veteran's claims for increased ratings for scars of the 
right wrist due to a gunshot wound, with nerve involvement, 
and PTSD are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate 
schedular evaluations of the veteran's disorders have been 
properly developed.  No further assistance to the veteran is 
required on those issues to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

A.  Scars of the right wrist due to a gunshot wound, with 
nerve involvement 

Evidence relevant to the current level of severity of the 
veteran's right wrist disorder includes testimony provided at 
the time of the veteran's hearing before an RO hearing 
officer in January 1992.  At that time, he stated that his 
hand occasionally "closed up" or contracted, particularly 
during rainy weather.  He stated that he also experienced 
some numbness, especially in the thumb area.

Also relevant is the report of the examination conducted in 
June 1992 by Dr. Kan.  At the time of this examination, the 
veteran complained of discomfort in the right wrist along the 
radial styloid where he suffered a phosphorus wound in 
service.  On examination, the grasp in both hands was found 
to be essentially normal, with a large scar over the radial 
styloid from the phosphorus injury.  There was a negative 
Finkelstein test, and minimal discomfort on palpation of the 
radial styloid.  No relevant diagnosis was rendered.

In May 1998, the veteran underwent a VA joints examination of 
his right wrist.  At that time, the veteran complained that 
his right wrist hurt constantly, and reported that he was 
unable to carry anything heavy with his right arm.  He stated 
that his wrist had been bothering him for the previous 40 
years, and complained that he could no longer use his right 
hand to shoot his gun due to aching and pain.  On 
examination, the right wrist and right hand were normally 
aligned.  There was no swelling or deformity, and there was a 
2 centimeter by 1 centimeter scar on the radial side.  The 
scar was said to be skin deep, with mild adhesion.  Sensation 
was normal, and there was no tenderness.  There was no 
involvement of the tendons and nerves.  The color of the 
wound was slightly pale.  Right hand function was full, with 
good grip strength and no muscle atrophy.  Sensation in the 
hand was normal.  Pinching was possible with moderate 
strength, and both Tinel and Phalen tests were negative.  
Range of motion testing of the right wrist showed 
dorsiflexion to 80 degrees and palmar flexion to 80 degrees 
as well.  Radial deviation was to 15 degrees and ulnar 
deviation was to 20 degrees.  The examiner noted that by 
comparison, ulnar deviation of the left wrist was to 30 
degrees.  Rotation was full in both supination and pronation.  
X-rays of the right wrist and right hand were normal.  An 
electromyogram (EMG) of the hand was ordered, but the veteran 
refused to undergo this test.  The examiner diagnosed status 
post superficial scar, right wrist, with mild adhesions 
resulting in limitation of motion and ulnar deviation.

The veteran also underwent a VA neurological examination in 
May 1998.  At that time, he complained of aching in his right 
wrist, predominantly with dampness and cold weather.  He was 
noted to be right-handed.  He reported that he was able to do 
all activities of daily living, including managing the 
bathroom and bath, but was limited in his writing ability.  
He reported impaired strength in the right hand, and stated 
that he could only lift 10 pounds with his right hand.

On motor system examination, all muscle groups of the upper 
extremities exhibited normal strength with the exception of 
the right hand, which exhibited a 20 percent weakness in 
apposition and flexion of the right thumb.  Tone and 
coordination were intact.  The examiner rendered a relevant 
diagnosis of carpal tunnel syndrome, right.

At the time of the veteran's June 1999 hearing before the 
undersigned Board Member, the veteran stated that his fingers 
sometimes contracted into a claw-type formation, which the 
veteran had to fix by physically pushing his fingers back out 
straight.  He also stated that he had some wrist and thumb 
numbness and tingling in the fingers, with pain on activity.  
He characterized this pain as a 6 or an 8 out of 10, with 10 
being the most intense.

The veteran's right wrist disorder has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5211, pursuant to which the severity of 
impairment of the ulna is evaluated.  Since the veteran is 
right-handed, the rating levels for the major limb are for 
application.  Under this code, a 10 percent rating is 
warranted for malunion of the ulna in the upper half, with 
bad alignment and false movement.  A 20 percent rating is 
warranted if there is nonunion in the lower half of the ulna.  
A 30 percent rating is warranted for nonunion in the upper 
half of the ulna, with false movement, without loss of bone 
substance or deformity.  Finally, a 40 percent rating is 
warranted for nonunion in the upper half of the ulna, with 
false movement, with loss of bone substance 
(1 inch/2.5 centimeters or more) and marked deformity.

A review of the evidence detailed above reveals no evidence 
of any impairment of the veteran's right ulna.  On the 
contrary, x-ray examinations of the veteran's right wrist in 
May 1998 showed no evidence of any bone abnormality.  
Furthermore, this examination found normal alignment, good 
grip strength, and normal sensation, with no swelling, 
deformity, muscle atrophy, or tendon or nerve involvement.  
The examiner stated that, in general, the veteran had full 
functioning of the right hand.  However, the examiner did 
find that there were mild adhesions of the superficial right 
wrist scar, which caused some limited motion, including 
limited ulnar deviation.  Furthermore, the veteran has 
credibly testified that he experiences some pain and cramping 
in the right wrist, particularly during periods of cold, 
rainy weather.  The Board thus finds that, despite the lack 
of evidence of actual ulnar impairment, the veteran's 
disorder more closely approximates the 10 percent level of 
severity contemplated for malunion of the ulna with bad 
alignment.  However, given the relative lack of objective, 
medical evidence of significant impairment, the veteran's 
disorder does not approximate the level of severity 
contemplated by a 20 percent rating under DC 5211, which 
contemplates actual nonunion in the upper half of the ulna. 

The Board has also considered whether the veteran is entitled 
to a higher evaluation under the provisions of other related 
codes.  The Board has considered the application of DC 5215, 
pursuant to which the severity of limitation of wrist motion 
is evaluated.  However, as a 10 percent rating is the maximum 
rating allowed under this section for either limited 
dorsiflexion or limited palmar flexion, an analysis under 
this section could not result in a higher rating.  Similarly, 
DC 7803, pursuant to which the severity of superficial 
poorly-nourished scars with repeated ulceration is evaluated, 
and DC 7804, pursuant to which the severity of superficial 
scars which are tender and painful on objective demonstration 
is evaluated, each provide for a maximum 10 percent rating 
only.  Thus, evaluation under either of these codes could not 
result in a higher rating.  Finally, the Board has considered 
the application of either DC 8715, pursuant to which 
neuralgia of the median nerve is evaluated, and DC 8716, 
pursuant to which neuralgia of the ulnar nerve is evaluated.  
Under both of these codes, a 10 percent rating is warranted 
for mild neuralgia, and a 30 percent rating is warranted for 
moderate neuralgia.  In this veteran's case, the VA joints 
examination in May 1998 found no nerve involvement, while the 
VA neurologic examination that same month did find a 20 
percent reduction in strength in apposition and flexion of 
the right thumb, but with no other abnormalities noted.  The 
final diagnosis was carpal tunnel syndrome, right.  The Board 
finds that this symptomatology corresponds to no more than 
mild neuralgia, and thus warrants no more than a 10 percent 
rating under either DC 8715 or DC 8716.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's scars of 
the right wrist due to a gunshot wound, with nerve 
involvement.  The Board would point out that its denial of 
the instant claim is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  On the 
contrary, the veteran has recently testified that he does not 
receive any medical treatment for his wrist condition, and 
does not take any medication for it.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  PTSD

Evidence relevant to the current level of severity of the 
veteran's PTSD includes a statement dated in July 1991 from 
the veteran's then-employer, a real estate management firm.  
In this letter, the veteran was informed that this firm would 
no longer employ him due to the fact that he was "extremely 
nervous and high-strung and difficult to deal with."

Also relevant is the report of a psychiatric examination 
conducted in January 1992 by Joerg Bose, M.D., a psychiatrist 
in private practice.  At that time, the veteran presented 
with complaints of chronic depression, anxiety, and insomnia, 
recurrent nightmares, a heightened sensitivity to noise and 
startle reactions, agoraphobia, claustrophobia, irritability, 
and social withdrawal.  He complained that he was 
hypervigilant and could never relax, and reported a mounting 
fear of losing control.  The veteran stated that he attempted 
to work at a post office upon discharge in 1953 but there, as 
in other places, he developed tension and claustrophobia 
which made it impossible for him to continue any employment.  
He reported being in a number of relationships of varying 
duration, including several marriages. 

On mental status examination, the veteran was well-groomed 
and cooperative, with a lively intellect and good verbal 
facilities.  His mood was moderately depressed, and his 
affect was congruent.  His content of speech ranged from 
jovial to tense, irritated, and sad.  There was no evidence 
of any present hallucinations or delusions.  There was no 
suicidal ideation, although the veteran was preoccupied with 
memories of the war.  His memory and orientation were 
unimpaired.  The examiner stated that he veteran suffered 
from depression, anxiety, and claustrophobia, which had 
"seriously limited his ability to take on regular employment 
and restricted the degree to which he can be engaged in any 
activity that requires social interaction."  He also noted 
that the veteran suffered from hypervigilance and startle 
responses, which made him experience events such as traffic 
and crowds as personal threats and strained his ability to 
maintain self-control.  He was largely house-bound and 
relatively isolated socially, venturing out for limited 
periods of time only.  The examiner stated that for these 
reasons, he had trouble relating to co-workers and 
supervisors.  The examiner diagnosed long-standing effects of 
war trauma which added up to the characteristic symptoms of 
PTSD.  He noted that the veteran was also incapacitated by 
depressed moods and chronic insomnia.  He opined that the 
veteran had made only a marginal readjustment to civilian 
life, and noted that he continued to have to cope with 
recurring anxieties and fears.  He stated that the veteran 
needed to receive some psychotherapeutic and 
psychopharmalogical help, and would significantly benefit 
from appropriate public assistance.

At the time of the veteran's hearing before an RO hearing 
officer that same month, the veteran stated that he had 
difficulty sleeping and suffered from an exaggerated startle 
response.  He stated that after discharge from service he 
worked at the post office, but was unable to maintain that 
job.  He stated that he took medication for his PTSD.

In February 1992, the veteran underwent a VA psychiatric 
examination.  At that time, the veteran complained of 
nightmares, flashbacks, and severe anxiety.  He stated that 
he had not worked since 1961.  He reported that he lived with 
his wife and 4 children.  On examination, the veteran was in 
no acute distress and was loquacious.  There was no evidence 
of psychosis, either past or present.  He was not anxious or 
depressed, and there was no evidence of organicity.  The 
examiner stated that the veteran's symptoms of PTSD had not 
increased in severity in the last few years.  He diagnosed 
PTSD, mild.

Also relevant is the report of a Social Security 
Administration Decision dated in May 1997.  At that time, an 
Administrative Law Judge determined that, following a review 
of medical evidence, the veteran had been unable to maintain 
steady employment "[b]ased just on his post-traumatic stress 
disorder."  In addition, his functional capacity had been 
further reduced by his bilateral leg impairments.  He 
concluded that "[w]hen the psychiatric and physical 
impairments are viewed in combination, there is no doubt that 
the claimant has been totally disabled since September 1, 
1959."  The veteran was thus found to have been totally 
disabled since that date, and was awarded Social Security 
disability benefits.

In June 1997, the veteran underwent a VA PTSD examination.  
At that time, the examiner reviewed in detail the findings 
and conclusions of previous psychiatric examiners, as well as 
the veteran's military and post-military history.  At the 
time of this examination, the veteran stated that he had been 
unemployed since 1954 or 1960.  The examiner noted that is 
was difficult to get information from the veteran since he 
either refused to talk or wanted the information to be "off 
the record."  A review of the veteran's records revealed 
that he had been married 2 times, and had been incarcerated 2 
times.  On mental status examination, the veteran was found 
to be quite intense in manners and impeccably dressed.  He 
appeared to be quite emotional and rather incongruous in his 
mannerisms and his presentations.  He was not cooperative or 
forthcoming, and an element of suspiciousness and 
mistrustfulness was quite evident in his attitude.  However, 
his overall behavior seemed to be deliberate and well-
controlled, albeit with incongruity and a sarcastic or 
sardonic facial expression.  His speech was quite condensed, 
and his thought associations were sometimes disjointed.  His 
speech was difficult to understand.  His overall presentation 
was rather incongruous, with a suspicious, mistrustful mood 
with inappropriate smiling.  There was no gross evidence of 
psychopathology, and he demonstrated no mnemonic 
dysfunctioning.  He reported that he slept an average of 3 to 
4 hours per night, and that he had a poor appetite.  The 
examiner was unable to elicit any information or examine him 
regarding either his intellectual functioning or his abstract 
thinking capacity due to his negativistic and oppositional 
behavior and his refusal to cooperate.  The examiner rendered 
an Axis I diagnosis of a history of PTSD, but due to the 
veteran's lack of cooperation the examiner was unable to 
confirm or refute this diagnosis.  The examiner also rendered 
an Axis II diagnosis of paranoid personality traits.  A 
Global Assessment of Functioning (GAF) score of 75 was 
assigned. 

At the time of the veteran's June 1999 hearing before the 
undersigned Board Member, the veteran stated that he slept 
only 3 or 4 hours per night, and had frequent nightmares and 
night sweats.  He also complained of flashbacks and 
depression, but stated that he occupied himself with charity 
work to keep from thinking about the war and getting 
depressed.  He stated that he had been awarded Social 
Security disability benefits due to his PTSD, and stated that 
he was unemployed due to his PTSD.

The veteran's PTSD has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran perfected his appeal, a 10 percent rating 
was warranted for PTSD severity which was less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted if 
the PTSD caused definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must have resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted if the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms must have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating was warranted if the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that the 
veteran is indeed unemployable as a result of his PTSD.  The 
veteran has not worked steadily since the late 1950's, and 
has repeatedly been found to have serious trouble dealing 
with co-workers and supervisors as a result of his 
hypervigilance, anxiety, depression, and his explosive anger.  
Indeed, Dr. Bose stated that the veteran was "seriously 
limited in his ability to take on regular employment" due to 
his PTSD symptoms, and the Social Security Administration 
determined that the veteran was unable to maintain steady 
employment "[b]ased just on his post-traumatic stress 
disorder" standing alone.  Although this Social Security 
Administration determination is in no way binding on VA, the 
Board finds that it is quite probative and persuasive, 
particularly since it was based in large part on the medical 
evidence of record in his VA claims file, including the 
report by Dr. Bose, detailed above.  The Board also has 
considered the July 1991 statement from the veteran's then-
employer, which explained that the veteran's employment had 
been terminated due to his extreme nervousness, his high-
strung temperament, and the fact that he was so difficult to 
deal with.  The Board notes that the veteran's anxiety and 
difficulty relating with others have consistently been listed 
as symptoms of his PTSD.  Indeed, Dr. Bose stated that the 
veteran's PTSD symptoms "restricted the degree to which he 
can be engaged in any activity that requires social 
interaction," and found him to be socially isolated and 
largely house-bound.

The Board acknowledges that the VA examination dated in 
February 1992 characterized the veteran's PTSD as "mild."  
However, this examination, which appears to have been 
significantly less thorough than the examination by Dr. Bose, 
also noted that the veteran's PTSD symptoms had not increased 
in severity in the last few years, implying that the level of 
severity found by Dr. Bose was still applicable.  
Furthermore, the Board finds that the June 1997 VA 
psychiatric examination, which did not comment on the 
veteran's employability, is of limited use in evaluating the 
level of severity of the veteran's PTSD, as the veteran was 
uncooperative, and, thus, the examiner was unable even to 
render an Axis I diagnosis, much less evaluate the current 
severity of it.  Moreover, the objective findings that were 
shown on examination are, in the Board's opinion, indicative 
of symptomatology of greater severity than that represented 
by the current evaluation.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, formerly at 38 C.F.R. §§ 4.125-
4.132 (1996).  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
revised criteria for evaluating service-connected psychiatric 
disabilities are codified at newly-designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  However, since the Board has 
determined that the veteran is entitled to the maximum 100 
percent schedular evaluation under the former provisions of 
DC 9411, an analysis under the new regulations could not 
result in a higher rating and is thus not necessary.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder 
secondary to a service-connected disorder of the lower 
extremities is reopened.  To this extent, the appeal is 
allowed.

Evidence of a well-grounded claim having not been submitted, 
service connection for a back disorder secondary to a 
service-connected disorder of the lower extremities is 
denied.

An increased rating in excess of 10 percent for the veteran's 
scars of the right wrist due to a gunshot wound, with nerve 
involvement, is denied.

An increased disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

